—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Appeals Board of the Department of Motor Vehicles which, inter alia, found petitioner guilty of five violations of the Vehicle and Traffic Law.
Upon review of the record, we find that there is substantial evidence to support the Appeals Board’s determination that petitioner was guilty by clear and convincing evidence of speeding, failing to signal a lane change, disobeying a lawful order of a police officer, following too closely and implementing an unsafe lane change. The complaining police officer credibly testified as to petitioner’s erratic and unsafe driving in the vicinity of an official government motorcade on the Long Island Expressway. Under the circumstances, we find no reason to disturb the determination of guilt.
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Spain, JJ., concur.
Adjudged that the determination is confirmed, without costs, and petition dismissed.